DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11, 13-17, 24-26, 28, 30-33 and 36  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “pure acrylic polymer.” This limitation is indefinite as it is uncure if pure is referring to the purity grade of the material (and to what degree of purity would meet the limitations of pure), or to an acrylic homopolymer as opposed to an acrylic copolymer. In efforts to further the prosecution the limitation will be interpreted as referring to an acrylic homopolymer. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, 13-17, 24-26, 28, 30-33 and 36 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2014/153053 to Nicholas in view of USPN. 7,431,980 to Woodman and US Pub No. 2014/0179850 to Aepli.
Regarding Claims 1-3, 9, 11, 13-17, 24-26, 28, 30-33 and 36
	Nicholas teaches a composite mat comprising a fiber such as natural fibers, synthetic fibers or mixtures thereof, such as polyethylene terephthalate (Nicholas, abstract, paragraph 
	Nicholas does not appear to teach that the core comprises cellulosic fibers that the cellulosic fibers of the composite mat comprise kenaf fibers, or that composite mat comprises a flame-retardant additive. 
	Regarding the cellulosic fibers in the core component and the composite mat components. Woodman teaches a composite structure comprising fabric outer layers and a core component (Woodman, abstract). Woodman teaches that the core comprises natural fiber 
Regarding the flame-retardant additive, Aepli teaches a composite structure comprising fiber, resin and a flame retardant for use in stain-resistant articles (Aepli, abstract). Aepli teaches that the flame retardant may comprise zinc borate, melamine phosphate, cyclic phosphonate and mixtures thereof (Id., paragraph [0050]). Aepli teaches that these components when combined provide synergistic effects and provide protection from fire (Id.). Aepli teaches that these composites are useful in making inner and outer parts, preferably with a supporting or mechanical function in the field of mechanical engineering (Id., paragraph [0050]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Nicholas and to add the flame retardants of Aepli in the binder composition, motivated by the desire to form a conventional composite structure having improved flame and fire resistance. Since the fire-resistant additive of Aepli is incorporated within the binder material there would also necessarily be no concentration gradient of the blend and the fibers.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. Nicholas teaches a binder which penetrates or impregnates the fiber component (prepreg) (Nicholas, paragraph [0020]), while Aepli teaches a flame retardant composition which is homogenously mixed and well dispersed within a polymeric phase (Aepli, abstract). One of ordinary skill in the art, in light of the teachings of the prior art, would apply both the binder and the flame retardant homogeneously throughout the fiber structure. Whether the binder and flame retardant were applied in the form of a blend or . 
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. Applicant argues that Aepli does not relate to composite materials. Examiner respectfully disagrees Aepli teaches composite molded articles comprising a binder and fiber components (Aepli, abstract, paragraph [0079]-[0088]).
	Applicant argues that the prior art combination does not teach a method of making (such as through the use of pressurized foam) which results in substantially no gradient. Examiner respectfully disagrees. As set forth above, Nicholas teaches that the binder may be applied utilizing foam injection or dip and squeeze methods which necessarily result in no concentration gradient of the binder and the fibers from one side of the composite mat to the other (Id., paragraph [0020]). Since the fire-resistant additive of Aepli is incorporated within the binder material there would also necessarily be no concentration gradient of the blend and the fibers.
	Applicant argues that the specific materials of claim 1 are not taught by the prior art. Examiner respectfully disagrees. As set forth above the prior art combination teaches that the fibers may be cellulosic bast fibers and the binder may be an acrylic binder such as “pure” acrylic polymer or styrene acrylic copolymer (Id., paragraphs [0013]-[0017]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.